            Case 4:20-cv-00973-KGB Document 38 Filed 09/09/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


IN RE: PROFEMUR HIP IMPLANT                       )               MDL No. 2949
PRODUCTS LIABILITY LITIGATION                     )               ALL CASES

                                  ORDER UPON TRANSFER

        The Judicial Panel on Multidistrict Litigation has transferred to this Court for centralized
pretrial proceedings actions that concern alleged defects in the Wright Medical and Microport
Profemur line of modular hip implants, which were offered in titanium and cobalt chromium alloys.
Accordingly, the Court orders as follows:

       1.       This Order shall govern the practice and procedure in those actions transferred to
this Court by the Judicial Panel on Multidistrict Litigation (“MDL Panel”) pursuant to its Transfer
Order of August 14, 2020, as well as all related actions originally filed in this Court or transferred
or removed to this Court. This Order shall also govern the practice and procedure in any tag-along
actions transferred to this Court by the MDL Panel and to any related actions subsequently filed
in this Court or otherwise transferred or removed to this Court.

       2.       The actions described in paragraph 1 of this Order are coordinated for pretrial
purposes.

        3.       This case will use the Court’s Electronic Case Filing (“ECF”) system. All counsel
shall register forthwith as an ECF User in this Court and be issued an ECF User ID and password.
Forms and instructions can be found on the Court’s web site at www.ared.uscourts.gov. All
pleadings and papers shall be filed electronically using the Court’s ECF system. Service shall be
made only through ECF.

       4.       The Clerk of Court shall issue a new case number to each case transferred to this
Court by order of the MDL Panel. All documents relating to the main case shall be filed only
in the main case number 4:20-md-2949 KGB. All papers filed in these actions shall bear the
case identification “4:20-md-2949 KGB,” and when such papers relate to all these actions, the
MDL case number shall be followed by the notation “ALL CASES.”

       If a document pertains only to an individual case, the documents shall be filed only in
the individual cases, not in the main case. Such papers shall bear the case identification “4:20-
md-2949 KGB” and the individual case number assigned by the Clerk of this Court to the action
to which the paper relates, which shall be listed below the MDL case number. Examples of such
            Case 4:20-cv-00973-KGB Document 38 Filed 09/09/20 Page 2 of 3




motions include, but are not limited to: motions to withdraw; motions to amend or add a party;
and motions to dismiss.

       5.   Any paper which is to be filed in any of these actions shall be filed only in this
MDL case and not with the transferor district court.

       6.       Counsel who appeared in the transferor district court prior to the transfer need not
enter a separate appearance before this Court. Moreover, attorneys admitted to practice and in
good standing in any United States District Court are admitted pro hac vice in this litigation, and
the requirements of Eastern District of Arkansas Local Rule 83.5 are waived. Association of local
counsel is not required.

       7.       Prior to the initial conference, counsel for plaintiffs and counsel for defendants
shall, to the extent they have not already done so, confer and seek consensus on the selection of a
candidate for the position of liaison counsel for each group who will serve as the primary contact
person for the Court regarding administrative matters. Liaison counsel shall be required to
maintain complete files with copies of all documents served upon them and shall make such files
available to other parties upon request. Liaison counsel are also authorized to receive orders and
notices from the MDL Panel pursuant to Rule 8(e) of the Panel’s Rules of Procedure on behalf of
all parties and shall be responsible for the preparation and transmittal of copies of such orders and
notices to all parties.

       8.      Hearings shall not be held on any motions filed except by order of the Court upon
such notice as the Court may direct.

       9.       Attorneys shall communicate with the Court in writing, copied to opposing counsel.

       10.      Any orders, including protective orders previously entered by this Court or any
transferor district court, shall remain in full force and effect unless modified by this Court upon
application.

         11.   Plaintiffs and defendants are granted an extension of time for responding to
any pending motions or required pleadings until a date to be set by this Court. Pending the
initial conference and further orders of this Court, all outstanding discovery proceedings are
stayed, and no further discovery shall be initiated.

       12.     The Court will be guided by the Manual for Complex Litigation, Fourth, approved
by the Judicial Conference of the United States. Counsel are directed to familiarize themselves
with that publication.

       13.      All other matters will be discussed at the initial status conference. The date and
time of that initial status conference will be set by separate order.



                                                     2
        Case 4:20-cv-00973-KGB Document 38 Filed 09/09/20 Page 3 of 3




      14.     All proceedings will be held in the Richard Sheppard Arnold United States
Courthouse located at 500 West Capitol Avenue, Little Rock, Arkansas, Courtroom #4D.

      So ordered this 9th day of September, 2020.


                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Court Judge




                                                    3
